Citation Nr: 0621690	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral ankle disability. 

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral ankle disability.  

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Indianapolis, Indiana, which denied the claims on appeal.  

Regarding the claims for secondary service connection, the 
Board notes that although the RO had phrased the issues in 
the rating decision and statement of the case to be as 
secondary to a left ankle disability, the actual adjudication 
of the claims themselves were noted to address a bilateral 
ankle disability.  The Board has thus characterized these 
secondary service connection issues to reflect adjudication 
in terms of a bilateral ankle disability.  

The appeal regarding the issue of entitlement to an increased 
rating for a left ankle disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's low back disability is related to service or to his 
service-connected bilateral ankle disability or that any 
arthritis was manifested within one year of service 
discharge.

2.  There is no competent medical evidence showing that the 
veteran has any current left hip disability.

3.  The competent medical evidence reflects that a right hip 
disability diagnosed as trochanteric bursitis and tendonitis, 
in the November 2002 VA examination was a temporary condition 
that resolved without residuals, with no competent medical 
evidence showing that this was related to service or to his 
service-connected bilateral ankle disability or that any 
arthritis of the right hip was manifested within one year of 
service discharge.

4.  There is no competent medical evidence showing that the 
veteran's bilateral knee disability, is related to service or 
to his service-connected bilateral ankle disability or that 
any arthritis was manifested within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  A low back disability is not due to the veteran's 
service-connected bilateral ankle disability or incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  A bilateral hip disability is not due to the veteran's 
service-connected bilateral ankle disability or incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

3.  A bilateral knee disability is not due to the veteran's 
service-connected bilateral ankle disability or incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in September 2002.  A duty to assist letter was 
issued addressing the service connection issues in October 
2002.  After the claims were denied in February 2003, a duty 
to assist letter addressing these issues was issued by the RO 
in January 2004.  These letters provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The November 2002 VA 
examination provides an adequate opinion based on examination 
of the veteran and review of the records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such a notice, since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for a back disability, a bilateral knee disability 
and bilateral hip disability, to include as secondary to his 
service-connected ankle disabilities.  

Service medical records do not reveal any evidence of back, 
hip or knee problems.  The records do reflect that he had a 
normal back, musculoskeletal examination and lower 
extremities on his April 1976 entrance examination, with no 
complaints of recurrent back pain, knee disorders, arthritis 
or bursitis in the accompanying report of medical history.  
Although the records reveal that in February 1978, he fell 
out or jumped out of a second floor window while sleepwalking 
and fractured his left calcaneus and injured his right foot 
as well, the records do not reflect that this fall caused any 
injury to the back, knees or hips.  The service medical 
records also document an injury to his left sternoclavicular, 
with no mention made of back, hip or knee problems.  His 
March 1979 separation examination normal.  He was diagnosed 
with a foot syndrome, bilateral, secondary to fracture.  

A June 1979 VA examination noted complaints of painful feet 
and a painful left shoulder, with a history of a fall out the 
window in the service.  He was said to have landed on his 
feet and fractured both calcaneus bones.  The examination was 
limited to the feet and sternoclavicular joints.  There was 
no mention or findings regarding the back, knees or hips.  

Service connection for a bilateral foot disability as 
residuals of fracture of right and left calcaneus, was 
granted by the RO in a January 1980 rating decision.  

VA treatment records from the 1980's only addressed the 
veteran's left ankle disability and left sternoclavicular 
disability.  They did not reveal any evidence of arthritis to 
the back, knees or hips.  

The report of a June 1999 VA examination revealed his chief 
complaint to be pain and swelling of his left foot.  He again 
gave a history of a fall from a window and landing on his 
feet in the service.  He also had a left clavicle injury in 
service.  He reported walking with a cane if he has to walk a 
long time.  He took Norflex for muscle spasms in his low 
back.  He had some complaints of pain in his knees, left 
worse than right.  He attributed this to his problems of 
walking on his bad foot.  He reported that foot pain caused 
him to stop activities.  He had developed pain in the upper 
lumbar and low thoracic area.  He was often stiff when he 
gets up in the morning.  While his knees hurt, they were not 
swollen or giving out on him.  He complained that the change 
in his gait did lead to some left knee pain and low back pain 
that radiated to his left hip.  He denied any numbness to the 
knee or hip or toe weakness.  On physical examination he had 
an upright posture and slightly antalgic gait.  On 
examination of his back, the area where he was sore and stiff 
was not tender to palpation, but was in the lower thoracic 
upper lumbar area.  He had good paraspinous muscles.  On 
examination of his knees, there was no visible abnormality, 
no fluid in the joint and no crepitus with flexion and 
extension.  He did have a Q angle of 10 degrees on the left 
and 5 degrees on the right and had a leg length asymmetry.  
This appeared to be due to a longer femur on the left.  His 
knees were stable medially and laterally and both had 
negative McMurrays.  The diagnosis was chronic low back 
strain, degenerative disease of the thoracic spine and no 
diagnosis was given regarding the knees or hips.  There was 
no opinion provided regarding any possible relationship 
between the diagnosed back disorder and his service-connected 
disability of the feet and ankles.  

X-rays from June through July of 1999 included in pertinent 
part an unremarkable lumbar spine.  A June 1999 X-ray of the 
thoracic spine noted a history of a fall 20 years earlier in 
which he landed standing up and he now had pain in the low 
thoracic, upper lumbar area.  There was questions as to 
whether he had an old compression fracture at T-12.  The 
impression was suggestive of some degenerative changes in the 
dorsal spine.  

VA treatment records from 2002 reflect complaints in October 
2002 of low back pain, aggravated with bending or twisting as 
well as bilateral foot pain said to be worsened by standing a 
lot.  The veteran reported that he was walking funny and used 
to have shoe inserts that were worn out.  The assessments 
were degenerative joint disease (DJD), pes planus and plantar 
fasciitis of the bilateral feet.  He was also assessed with 
mechanical low back pain.  The VA records from October 2002 
did not provide any opinion as to any possible relationship 
between the low back pain and his foot and ankle problems.  
These records do not address hip or knee complaints.  

The report of a November 2002 VA examination revealed the 
veteran to have come in walking with a cane in his right 
hand, and he indicated he used it all the time.  The claims 
file and VA chart was reviewed prior to the examination.  His 
complaints in pertinent part included pain in the lower back 
for 1 and a half to 2 years.  There was no history of any 
injury, but the veteran did think it might be related to the 
fall and aggravated by the altered gait from his service-
connected feet and ankles.  He described vague back pain 
present all the time.  It got worse by the end of the day or 
the end of the week.  There was no referred pain in any 
direction.  Every once in a while he got pain in the left 
hip.  He described that his right knee had a warm ache-like 
feeling, radiating downwards in front of the leg and he 
complained of pain on squatting and kneeling, climbing and 
walking.  He had given up running due to the pain in his knee 
joints.  He also complained of problems with both service-
connected ankles.  

Physical examination of the lumbosacral spine did not reveal 
any evidence of deformity such as scoliosis.  He was able to 
bend forward to reach within 5 to 6 inches from the ground 
level.  He could heel-toe walk without problems and his range 
of movement was 60 degrees flexion, 20 degrees extension, 
lateral bend was 20 degrees in both directions and rotation 
in both directions was 30 degrees.  His muscles were graded 
at 5/5 power with no weakness of any muscles in the 
lumbosacral spine area detected.  His straight leg raise was 
85 degrees for both legs.  His reflexes and knee jerks were 
present and 2+ bilaterally.  There was no evidence of sensory 
deficits in the lower extremities.  His local examination 
revealed L4-5 area tenderness, but no paraspinous tenderness.  
There was also a little sciatic tenderness on the left but 
nothing significant, with no other tenderness in other areas 
found.  His back muscles were strong and not sore in anyway, 
although localized L4-5 area tenderness was noted.  His right 
hip had 130 degrees of flexion, 15 degrees extension, 45 
degrees abduction, 20 degrees adduction, 40 degrees external 
rotation and 30 degrees internal rotation.  His right hip 
muscles were graded 5/5 in power, with no weakness detected.  
There was no tenderness in front of the joint and slight 
tenderness over the greater trocherantic area on the right 
thought to be trocherantic bursitis in that areas.  The left 
hip had identical ranges of motion in all planes and 
identical findings of his hip muscles graded 5/5 in power, 
with no weakness detected.  His right knee had a range of 
motion from 0 to 135 degrees with muscle groups graded 5/5 in 
power, with no weakness detected.  Stress tests were all 
negative for any ligament instability or laxities.  
McMurray's test was negative for any meniscus pathology.  
Grind test was positive for chondromalacia, but no other 
abnormalities were found in the right knee.  The left knee 
had identical ranges of motion in all planes and identical 
findings of his hip muscles graded 5/5 in power, with no 
weakness detected.  Likewise identical negative findings were 
found on all stress tests for instability or laxity, as well 
as McMurray's test.  However, grind test was positive for 
chondromalacia in the left knee, same as the right.  

The severity of the veteran's bilateral foot and ankle 
disabilities were likewise examined.  The diagnoses in 
pertinent part were mild arthritis of the lumbosacral spine, 
trocherantic bursitis right hip and chondromalacia of both 
kneecaps.  Also diagnosed was status post fracture of both os 
calcis with residual and right ankle anterior osteophyte and 
left ankle large osteophyte medially below the medial 
malleolus.  The examiner stated that the veteran's clinical 
and radiological examination revealed the pertinent findings 
of the lumbosacral spine  showing clinically minimal 
tenderness observed in the lower spine area.  X-rays showed a 
developmental defect of spina bifida occulta in the S1 area 
and this could give him mild aches and pains in the lower 
back.  There were no disc degeneration present or 
spondylolisthetic defect noted.  His spinal changes were not 
related to his ankle condition.  Both knees had 
chondromalacia of kneecaps which would give him aches and 
pains on squatting, kneeling, climbing, running, etc.  Mild 
arthritis was also observed on X-rays of medial compartments.  
His knee changes were not related to ankle problems.  
Regarding the trochanteric bursitis and tendonitis on his 
right greater trochanteric area, this was most likely a 
temporary condition and would go away in a few months.  No 
diagnosis was made regarding the left hip; however the 
physical examination did not reveal the presence of any 
disability of or complaints regarding the left hip.  

X-rays from November 2002 revealed findings in pertinent part 
of some early osteoarthritic changes in the knee joints 
bilaterally, more marked in the right and unremarkable lumbar 
spine films.   

VA treatment records from December 2002 through 2003 reflect 
continued complaints regarding his bilateral feet and ankles, 
as well as his back.  A December 2002 Social Work record 
noted that the veteran stated that his pain in his back and 
legs varied, but would become greater when he was on his 
feet.  However there was no medical opinion linking his back 
disorder to any foot disorder.  The remainder of the records 
dealt with the veteran's pain from his feet affecting his 
mental status.  

In sum, the evidence reflects that the veteran does not have 
any disability affecting the left hip.  The right hip 
disability diagnosed as trochanteric bursitis and tendonitis 
in the November 2002 VA examination was determined to be a 
temporary condition, with subsequent medical records relating 
no complaints or findings regarding either hip.  Regarding 
his knees and his back, the opinion from the November 2002 
examination, based on examination of the veteran and review 
of his records and recording of his history of alleging that 
his gait from his feet aggravated his knees, hips and back, 
gave an opinion that the veteran's knee disability diagnosed 
as bilateral chondromalacia and his back disability diagnosed 
as mild arthritis of the lumbosacral spine were not likely 
related to his service-connected bilateral ankle disability.  

Also regarding the back, the November 2002 VA examination 
pointed out that the veteran's X-ray showed the presence of a 
spina bifida occulta, a developmental defect.  Congenital or 
developmental defects, however, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  In fact, the Court has 
specifically determined that "spina bifida occulta, a 
congenital condition, is noncompensable under applicable 
law." Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  Where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90, 56 Fed. Reg. 
45, 711 (1990).  The service medical records and the 
subsequent evidence, including the VA examinations, show no 
such diagnosed injury or disease.

The Board finds that the unfavorable evidence in this case 
outweighs the favorable evidence.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).




ORDER

Service connection for a low back disability, to include as 
secondary to service-connected bilateral ankle disability is 
denied.

Service connection for a bilateral hip disability, to include 
as secondary to service-connected bilateral ankle disability 
is denied.

Service connection for a bilateral knee disability, to 
include as secondary to service-connected bilateral ankle 
disability is denied.


REMAND

The veteran contends that his service-connected left ankle 
disorder is more severe than currently evaluated.  He was 
last examined for his ankle disability in November 2002 and 
both he and his representative have alleged that his left 
ankle condition have worsened since then.  He indicated that 
he now has an ankylosis of the ankle, and expressed that at 
the time of the examination he had recently undergone an 
injection that masked the true severity of this disability.  
VA records from November 2002 do reflect that he had received 
an injection around this time.  His representative has 
contended that another examination is necessary to ascertain 
the current severity of his left ankle condition.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Moreover, although the veteran was furnished letters 
informing him of the VA's duty to assist in October 2002 and 
January 2004 that include the increased rating issue as a 
subject matter in the heading, a review of the letters 
reflects that the discussions only addressed entitlement to 
service connection.  As previously pointed out, during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman, supra, which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess/Hartman, 
supra, and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left ankle disability.  The 
claims file should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note the 
active and passive range of motion of the 
left ankle in degrees.  An opinion should 
be made as to whether the limitation of 
motion more closely resembles that of an 
ankylosis, and if so, whether the 
ankylosis is between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 
degrees, or else is in plantar flexion at 
more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, 
adduction, inversion, or eversion 
deformity.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left ankle disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left ankle disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left ankle; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
left ankle due to pain attributable to 
the service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left ankle disability 
is noted to be present, the examiner 
should comment on the muscle group(s) 
affected and the extent and severity of 
muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


